DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/14/2022 has been entered. Claims 1, 4-6, 9, 10, 13-16, and 18-21 remain pending in the application. Claim 7 is canceled.
Claims 1, 4-6, 9, 10, 13-15, and 18-21 are examined on the merits.
Response to Arguments
Applicant’s arguments, see page 6 paragraph 4, filed 09/14/2022, with respect to the rejections have been fully considered and are persuasive. Specifically, the applicant asserts Makhoul cannot be considered to disclose varying the suction power for the aspiration of the body fluids, because no suction occurs in the device of Makhoul. Thus, Makhoul does not cure the deficiency of Nip and would not read the limitation in claim 1 “which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilist a drive power for the driving of the first pump remains constant”  Therefore, The rejection of 09/14/2022 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of the prior art of the record and Sorensen et al, accordingly this action is a second final.
Applicant’s argument with respect to claims 4-6, 9, 10, 13-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching of matter specifically challenged in the argument.
NIP remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention.
Sorensen et al (US 20130150782 A1) is being introduced a s a secondary reference in the present rejection for disclosing and/or rendering obvious the limitation of “which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilist a drive power for the driving of the first pump remains constant”
Beck, Schenk, Boehringer, Hossain, Hickle, Breitweiser remains in the present rejection for disclosing and/or render obvious the limitations of claims 1, 4-6, 9, 10, 13-16, and 18-21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NIP et al (US 2013/0085462, hereinafter "NIP") in view of Beck (US 6454543 B1), Schenk et al (US 20100036333 A1, hereinafter ‘Schenk’), and Sorensen et al (US 20130150782 A1, hereinafter ‘Sorensen’)
Regarding claim 1, NIP discloses a device for aspirating body fluids and for supplying a substance to a human or animal body, comprising 
a first pump (figure 2a, evacuation pump 403a) in the form of a vacuum pump ([0096] the evacuation pump is provided for use in evacuation the treatment volume or applying low pressure or even vacuum based wound therapy through fluid flow paths to wound site) for the aspiration of the body fluids; 
a second pump (figure 2a, delivery pump 403b) for conveying the substance to the body; 
a drive (figure 2a, electrokinetic engine 401) for driving both the first pump and the second pump ([0087] electrokinetic engine 401 that powers both an evacuation pump 403a and a delivery pump 403b); 
a pump unit housing (exemplary housing 3200 as shown in figures 32a-c, which is consistent device as shown in figure 2a) having an interior in which at least the first pump are housed ([0174] the pump assembly (including 2 pumps and engines are disposed within the manifold 3200)); 
Nip does not disclose a freewheel, by means of which the second pump is coupled to the drive in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction; and 
a pneumatic valve, which allows the first pump to be fully connected to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids, and which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilst a drive power for the driving of the first pump remains constant.
wherein the second pump is disposed on an outer side of the pump unit housing.
Although NIP does not explicitly disclose the second pump is disposed on an outer side of the pump unit housing, it would have been an obvious matter of choice to have the second pump is disposed on an outer side of the pump unit housing, since such modification would have involved a mere change in the arranging of components. A change in arranging components is generally recognized as being within the level or ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), also see MPEP 2144.04. Further, applicant has not disclosed that arranging the first pump and the drive within the housing solves any stated problem or is for any particular purpose (specification pp [0026]).
NIP is still silent as to a freewheel, by means of which the second pump is coupled to the drive in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction; and 
a pneumatic valve, which allows the first pump to be fully connected to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids, and which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilst a drive power for the driving of the first pump remains constant.
Beck teaches a multiple pump assembly system relatively pertinent to problem posed by Applicant of controlling pumping power of the first and the second pump independently comprising motor-and-motor-pump assembly (device as shown in figure 3) comprising a freewheel (figure 3, freewheeling device 10), by means of which the second pump (figure 3, pump unit 3) is coupled to the drive (figure 3, motor 2) in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction (col 2 lines 47-50, “Depending on the direction of rotation, both pump units can be operated parallel and separately of each other”).
Beck provides the freewheeling device between the pump unit and the drive motor in order to permit the separate operation of the pump unit (col 2 lines 55-59). As such, the configuration would eliminates the needs of second drive for driving another pump unit independently, and therefore it would reduce the complexity and the size of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP to incorporate the teachings of Beck and provides the freewheel between the pump and the drive in order to control pumping power independently.
NIP, as modified by Beck, is still silent as to a pneumatic valve, which allows the first pump to be fully connected to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids, and which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilst a drive power for the driving of the first pump remains constant.
In the same field of endeavor, Schenk teaches an apparatus for collecting medical waste fluid (figure 7, system 130) comprises a pneumatic valve (figure 7, valve 134 and [0040] a valve 134 such as a pneumatic valve), by means of which the first pump (figure 7, vacuum pump/regulator 132) is fully connectable to the environment ([0077] a valve mechanism is provided to allow ambient air to be vented ) instead of the suction line (referring figure 7, the suction line is connection between the regulator 132 and would dressing 200 via flow sensor 150 and container 20), in order to fully aspirate air from the environment instead of body fluid ([0037] valve for interrupting a flow of medical waste fluid).
Schenk provides the pneumatic valve to the vacuum pump in order to control vacuum ([0043]) and this allows providing a vacuum to patient in continuous, intermittent, or interrupted manner ([0051]), and the valve would provide more precise pump control over controlling voltage input to the vacuum pump. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck to incorporate the teachings of Schenk and provide the pneumatic valve to the vacuum pump in order to control vacuum in various manner.
NIP, as modified by Beck and Schenk, is still silent as to the pneumatic valve, which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilst a drive power for the driving of the first pump remains constant.
	In the same filed of endeavor, Sorensen teaches arrangements of fluidics system that provide both irrigation and aspiration comprises a pneumatic valve (figure 5, vent valve 62), which allows the first pump (figure 5, pump 20 comprises at least input port 53, vent valve 62, vent line 160, motor 71, and exhaust line 54’) to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids ([0047] “vent valve 62 is selectively rotatable in an aspiration circuit, such that the angular position of channel 68 is selectively moveable within vent line 60. Such movement may full open, partially occlude, and/or completely occlude, first and second opening 68 and 69 so as to selectively control the aspiration pressure within aspiration line 52.”), whilst a drive power for the driving of the first pump remains constant ([0049] “vent valve 62 may be selectively moved by a predetermined amount so as to move first and second openings 68 and 69 into at least partial alignment, thereby partially opening aspiration exhaust line 54/54'. This action quickly and effectively restores the aspiration pressure within aspiration line 52 to a predetermined acceptable amount, without requiring pump reversal”).
	Sorensen provides the pump comprising the vent valve which allows the pump to be partially communicate with atmosphere to reduce the aspiration pressure in order to quickly and effectively adjust the aspiration pressure to a predetermined pressure level and further achieve a variety of aspiration pressure by selective movement of the vent valve 62 ([0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, NIP, as modified by Beck and Schenk, and provides the valve to allow the first pump to be partially connected to the environment for the purpose of providing quick and effective aspiration pressure adjustment without requiring pump reversal.
Regarding Claim 5, NIP, as modified by Beck, Schenk and Sorensen, teaches the device according to Claim 1.
NIP further discloses the device is configured to serve for the combined negative pressure and instillation treatment of wounds on the human or animal body ([0186] FIGS. 2A-2B, closed wound treatment systems can include a patch and a single pump system used to both deliver fluid to the patch and evacuate fluid from the patch).
Regarding Claim 6, NIP, as modified by Beck, Schenk and Sorensen, teaches the device according to Claim 1.
NIP further discloses the device serves for the combined aspiration and flushing ([0186] FIGS. 2A-2B, closed wound treatment systems can include a patch and a single pump system used to both deliver fluid to the patch and evacuate fluid from the patch).
NIP does not explicitly disclose the device would be capable of serving in liposuction or eye surgery.
However, as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, NIP provides single pump system provides both negative pressure for aspiration and positive pressure for irrigation ([0186] FIGS. 2A-2B, closed wound treatment systems can include a patch and a single pump system used to both deliver fluid to the patch and evacuate fluid from the patch) in order to solve relatively pertinent to problem posed by Applicant of suctioning and conveying the substance from/to body, such that NIP’s single drive system is fully capable of being utilized for either in liposuction or eye surgery.
Regarding Claim 9, NIP, as modified by Beck, Schenk and Sorensen, teaches the device according to Claim 1.
NIP does not disclose wherein the first pump is coupled to the drive by means a further freewheel, which has an opposite freewheel direction in comparison to the freewheel by means of which the second pump is coupled to the drive.
Beck teaches wherein the first pump (figure 3, pump unit 5) is coupled to the drive by means a further freewheel which has an opposite freewheel direction in comparison to the freewheel by means of which the second pump is coupled to the drive (col 2 line 66-col 3 line 3, it is possible that several pump units can be operated independently of each other by when there is a drive motor when there is provision of a distributor gear and a corresponding combination of freewheeling devices with the gear unit and the pump units).
Beck provides the freewheeling device between the pump unit and the drive motor in order to permit the separate operation of the pump unit (col 2 lines 55-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Schenk and Sorensen, to incorporate the teachings of Beck and provides a second freewheel between the second pump and the drive in order to control pumping power independently.
Regarding Claim 13, NIP, as modified by Beck, Schenk and Sorensen, teaches the device according to Claim 1.
The NIP further discloses a drive train (figure 2a, single pump system 402), in which the drive is disposed between the first pump and the second pump (See figure 2a, the electrokinetic engine 401 arranged between delivery pump 403b and evacuation pump 403a. Inherently, there is a mechanical connection between the engine (drive) and the pumps. This connection is effectively a drive train).
Regarding Claim 14, NIP, as modified by Beck, Schenk and Sorensen, teaches the device according to Claim 1.
NIP further discloses the device is configured such that the pumping power of the first pump, on the one hand, and the pumping power of the second pump, on the other hand, are adjustably largely independently of each other ([(0124] the wound therapy control system may adjust one or more parameters of the wound care therapy regime such as positive pressure applied to or the time rate of change of the positive pressure applied to the wound treatment volume, negative pressure applied to or the time rate of change of the negative pressure in the wound treatment volume).
Regarding Claim 21, NIP discloses a device for aspirating body fluids and for supplying a substance to a human or animal body, comprising 
a first pump (figure 2a, evacuation pump 403a) in the form of a vacuum pump ([0096] the evacuation pump is provided for use in evacuation the treatment volume or applying low pressure or even vacuum based wound therapy through fluid flow paths to wound site) for the aspiration of the body fluids; 
a second pump (figure 2a, delivery pump 403b) for conveying the substance to the body; 
a drive (figure 2a, electrokinetic engine 401) for driving both the first pump and the second pump ([0087] electrokinetic engine 401 that powers both an evacuation pump 403a and a delivery pump 403b);
NIP does not disclose a freewheel, by means of which the second pump is coupled to the drive in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction; and 
a pneumatic valve, which allow the first pump to be fully connected to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids, and which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilst a drive power for the driving of the first pump remains constant
Beck teaches a multiple pump assembly system comprising motor-and-motor-pump assembly (device as shown in figure 3) comprising a freewheel (figure 3, freewheeling device 10), by means of which the second pump (figure 3, pump unit 3) is coupled to the drive (figure 3, motor 2) in such a way that a rotary motion of the drive is transmitted to the second pump only when the drive rotates in a specific direction (col 2 lines 47-50, “Depending on the direction of rotation, both pump units can be operated parallel and separately of each other”).
Beck provides the freewheeling device between the pump unit and the drive motor in order to permit the separate operation of the pump unit (col 2 lines 55-59). As such, the configuration would eliminate the needs of second drive for driving another pump unit independently, and therefore it would reduce the complexity and the size of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP to incorporate the teachings of Beck and provides the freewheel between the pump and the drive in order to control pumping power independently.
NIP, as modified by Beck, is still silent as to a pneumatic valve, which allow the first pump to be fully connected to the environment instead of to the suction line, in order to fully aspirate air from the environment instead of body fluids, and which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilst a drive power for the driving of the first pump remains constant
Schenk teaches an apparatus for collecting medical waste fluid (figure 7, system 130) comprises a pneumatic valve (figure 7, valve 134 and [0040] a valve 134 such as a pneumatic valve), by means of which the first pump (figure 7, vacuum pump/regulator 132) is fully connectable to the environment ([0077] a valve mechanism is provided to allow ambient air to be vented ) instead of the suction line (referring figure 7, the suction line is connection between the regulator 132 and would dressing 200 via flow sensor 150 and container 20), in order to fully aspirate air from the environment instead of body fluid ([0037] valve for interrupting a flow of medical waste fluid).
Schenk provides the pneumatic valve to the vacuum pump in order to control vacuum ([0043]) and this allows providing a vacuum to patient in continuous, intermittent, or interrupted manner ([0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck) to incorporate the teachings of Schenk and provide the pneumatic valve to the vacuum pump in order to control vacuum in various manner.
Nip, as modified by Beck and Schenk, is still silent as to the pneumatic valve, which allows the first pump to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids, whilst a drive power for the driving of the first pump remains constant.
Sorensen teaches arrangements of fluidics system that provide both irrigation and aspiration comprises a pneumatic valve (figure 5, vent valve 62), which allows the first pump (figure 5, pump 20 comprises at least input port 53, vent valve 62, vent line 160, motor 71, and exhaust line 54’) to be partially connected to the environment, in order to vary a suction power for the aspiration of the body fluids ([0047] “vent valve 62 is selectively rotatable in an aspiration circuit, such that the angular position of channel 68 is selectively moveable within vent line 60. Such movement may full open, partially occlude, and/or completely occlude, first and second opening 68 and 69 so as to selectively control the aspiration pressure within aspiration line 52.”), whilst a drive power for the driving of the first pump remains constant (“[0049] vent valve 62 may be selectively moved by a predetermined amount so as to move first and second openings 68 and 69 into at least partial alignment, thereby partially opening aspiration exhaust line 54/54'. This action quickly and effectively restores the aspiration pressure within aspiration line 52 to a predetermined acceptable amount, without requiring pump reversal”).
Sorensen provides the pump comprising the vent valve which allows the pump to be partially communicate with atmosphere to reduce the aspiration pressure in order to quickly and effectively adjust the aspiration pressure to a predetermined pressure level and further achieve a variety of aspiration pressure by selective movement of the vent valve 62 ([0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, NIP, as modified by Beck and Schenk, and provides the valve to allow the first pump to be partially connected to the environment for the purpose of providing quick and effective aspiration pressure adjustment without requiring pump reversal.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Beck, Schenk and Sorensen, and in further view of Boehringer et al (US 2006/0025727, hereinafter "Boehringer").
Regarding Claim 4, NIP, as modified by Beck, Schenk and Sorensen, teaches the device according to Claim 1.
NIP does not disclose the second pump is a peristaltic pump.
In the same field of endeavor, Boehringer teaches a system for treating wounds with suction comprises a peristaltic pump (figure 7, dual head peristaltic pump 100).
Boehringer provide utilizes a peristaltic pump in order to pumping a wide array of materials ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck, Schenk and Sorensen, to incorporate the teachings of Boehringer and provides a peristaltic pump as a second pump in order to pumping substance to the body.
Regarding claim 16, the NIP, as modified by Beck, Schenk and Sorensen, discloses the device according to claim 1.
NIP does not explicitly disclose that the first pump is a diaphragm pump.
Boehringer teaches the first pump is a diaphragm pump (figure 8, diaphragm pump 23).
Boeringer provides a diaphragm pump in order to providing suction to the wound site ([0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck, Schenk and Sorensen, to incorporate the teachings of Boehringer and provides a diaphragm pump as a first pump in order to provide suction.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Beck, Schenk, and Sorensen in further view of Hossain et al (US 5125891 A, hereinafter "Hossain").
Regarding Claim 10, NIP, as modified by Beck, Schenk and Sorensen, teaches the device according to Claim 1.
NIP does not disclose wherein the drive is constituted by a brushless direct-current motor.
In the same field of endeavor, Hossain teaches irrigation/aspiration system comprises the drive (figure 1, peristaltic pump module 10) is constituted by a brushless direct-current motor (col 4 line 8, the pump mechanism includes a brushless dc motor).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the brushless DC motor of Hossain for the electrokinetic engine of NIP since this modification would have been a simple substitution of one known element (the brushless DC motor shown in Hossain) for another (electrokinetic engine) to obtain predictable results (driving pumps).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NIP, in view of Beck, Schenk and Sorensen, and in further view of Hickle (US 20040073177 A1).
Regarding Claim 15, NIP, as modified by Beck, Schenk, and Sorensen, discloses the device according to Claim 1.
NIP further discloses a container (figure 2a, drug reservoir 406) attachable to the device, which container contains the substance to be supplied, and the device is configured to select, one of several possible operating modes for driving the first pump and the second pump (figure 2a, the device comprises controller 412. Further, [0157] controllers include an electronic memory containing computer readable instructions for operating the electrokinetic pump assembly)
NIP does not explicitly disclose the container has an identification feature and the device has an identification unit in order to identify what type of substance is contained in the container and select one of several possible operating modes in dependence on the identified type of substance.
Hickle teaches IV drug infusion administration device relatively pertinent to problem posed by Applicant of identifying types of substance is contained in the container comprising a container (figure 11, QAM 35) has an identification feature ([0083] Tags on the drug container or cassette may store such parameters as the identity, concentration, initial volume of drug, serial number, and manufacturer identification in the form of a barcode or RFID tag for example) and the device has an identification unit (figure 11, controller 42) in order to identify what type of substance is contained in the container and select one of several possible operating modes in dependence on the identified type of substance ([0084] The electronic controller receives the parameter data from the QAMS and processes it to determine the initial condition of the infusion setup).
Hickle provides identification feature on the container and identification unit to deliver the drug information encoded on QAM (vial or cassette) to the controller ([0085]), and the information is further used by the processor to determine the infusion setup ([0084]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NIP, as modified by Beck, Schenk and Sorensen, to incorporate the teachings of Hickle and provide the identification feature in order to allow the controller of the pump to operate the pumps in dependence on the identified type of substance shown on the container.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over NIP, in view of Beck, Schenk, Sorensen, and Boehringer and in further view of Breitweiser et al (US 9421322 B2, hereinafter Breitweiser).
Regarding Claim 18, NIP, as modified by Beck, Schenk, Sorensen, and Boehringer, teaches the device according to Claim 4.
NIP does not disclose the housing has a side wall with a depression within which a pump head of the peristaltic pump is arranged.
Breitweiser teaches a pumping apparatus relatively pertinent to problem posed by Applicant of conveying the substance to the body comprises the housing (figure 1, housing 3) has a side wall with a depression within (figure 3, recess 6) which a pump head of the peristaltic pump (figure 3, outer disk 41 of pump unit 23) is arranged.
Breitweiser provide a housing with a recess in order to keep the surface profile of the device relatively flat while the recess removably receive a cassette (col 5 lines 21-24) has a tall profile to secure tube fitting (col 5 lines 62-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of NIP, as modified by Beck, Schenk, Sorensen, and Boehringer, to incorporate the teachings of Breitweiser and provide a recess on the housing to keep the surface profile relatively flat.
Regarding Claim 19, NIP, as modified by Beck, Schenk, Sorensen, and Boehringer, teaches the device according to Claim 4.
NIP does not disclose the housing comprising a plug-on part which can be plugged on the pump unit and which forms a tube bed of the peristaltic pump.
Breitweiser teaches the housing comprising a plug-on part (figure 1, cassette 5) which can be plugged on the pump unit (col 5 lines 21-24) and which forms a tube bed (figure 5, stator member 113) of the peristaltic pump.
Breitweiser provide a cassette comprising a stator member in order to support the tube of the feeding set from disengaging when the rollers of peristaltic pump engages (col 7 lines 37-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of NIP, as modified by Beck, Schenk, Sorensen, and Boehringer, to incorporate the teachings of Breitweiser and provide a plug-on part in order to prevent tube from disengaging while operating the pump.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over NIP, in view of Beck, Schenk, Sorensen, and Boehringer, and in further view of Osborne et al (US 5772255 A, hereinafter Osborne).
Regarding claim 20, NIP, as modified by Beck, Schenk, Sorensen, and Boehringer, teaches the device according to Claim 4.
NIP does not disclose the housing has a side wall which forms a first guide channel and a second guide channel in the form of depressions, and wherein the peristaltic pump comprises a tube bed which opens out into the first guide channel and into the second guide channel.
Osborne teaches a peristaltic pump device relatively pertinent to problem posed by Applicant of conveying the substance to the body comprising the housing (figure 2 pump housing 41) has a side wall (figure 3, front wall 45) which forms a first guide channel (figure 3, first retentive recess 44) and a second guide channel (figure 3a, second retentive recess 55) in the form of depressions, and wherein the peristaltic pump (figure 3, peristaltic rotor 52) comprises a tube bed (figure 5, a space between end face members 57 of peristaltic rotor 52)  which opens out into the first guide channel and into the second guide channel (see figure 2).
Osborne provides the first and second retentive recesses in order to secure flexible tubing while keep the flexible tubing is under tension and is pressed against the rollers of the peristaltic rotor (col 12 lines 59-64 and col 13 lines 5-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of NIP, as modified by Beck, Schenk, Sorensen, and Boehringer, to incorporate the teachings of the Osborne and provide first and second channels and the tube bed in order to secure tubing set while maintain tension pressed against rollers of the peristaltic pump.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781